COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              TIMOTHY W. PATTERSON
                                                                                     MEMORANDUM OPINION *
              v.      Record No. 2168-12-2                                               PER CURIAM
                                                                                         MAY 14, 2013
              PETERSBURG DEPARTMENT OF SOCIAL SERVICES


                                FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                                              Pamela S. Baskervill, Judge

                                (Katina C. Whitfield, on brief), for appellant.

                                (Joan M. O’Donnell; Susan G. Andrews, Guardian ad litem for the
                                infant child; Cravens and Noll, PC, on brief), for appellee.


                      Timothy W. Patterson (hereinafter “father”) appeals the termination of his residual parental

              rights to his child, T.P. He maintains the trial court erred in finding that the Petersburg

              Department of Social Services (“DSS”) proved by clear and convincing evidence that

              termination of his residual parental rights was in the best interests of T.P.

                      The record on appeal does not contain a transcript or written statement of facts, and does not

              reflect that father presented the argument to the trial court that he raises on appeal. “[O]n appeal the

              judgment of the lower court is presumed to be correct and the burden is on the appellant to present

              to us a sufficient record from which we can determine whether the lower court has erred in the

              respect complained of.” Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57 (1961). “The

              burden is upon the appellant to provide us with a record which substantiates the claim of error. In

              the absence thereof, we will not consider the point.” Jenkins v. Winchester Dep’t of Soc. Servs., 12

              Va. App. 1178, 1185, 409 S.E.2d 16, 20 (1991). Rule 5A:8(b)(4)(ii) provides: “When the appellant


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
fails to ensure that the record contains transcripts or a written statement of facts necessary to permit

resolution of appellate issues, any assignments of error affected by such omission shall not be

considered.”

        Upon reviewing the record and the opening brief, we conclude that a transcript or written

statement of facts is indispensable to a determination of the assignment of error raised on appeal.

See Anderson v. Commonwealth, 13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner

v. Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986).

        Accordingly, we summarily affirm the judgment of the trial court. See Rule 5A:27.

                                                                                              Affirmed.




                                                  -2-